DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10-12,14 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 10 and claim 19:
The prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that an electronic device comprising a functional component and a rotating shaft, wherein the functional module is rotatable with respect to the rotating shaft; and a driving module electrically connected with the functional module, wherein the driving module comprises a driving member disposed in the housing, a control member disposed on an outside of the housing and electrically connected to the driving unit, and a connecting member having one end connected to the rotating shaft, and another end connected to the control member, wherein the control member drives the rotating shaft to rotate through the driving member, so that the functional component is rotatable to a position outside the housing; wherein the one end of the connecting member forms a connecting hole, and the rotating shaft is connected to the connecting hole and has an outer contour adapted to a shape of the connecting hole. None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 20, this claim is allowed based on their dependence on the allowable independent claim 19 discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 8:30 am-5:00 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/S. S/
Examiner, Art Unit 2835

/HUNG S. BUI/Acting Patent Examiner, 2841/2800